 Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 1 of 39                PageID #: 1




Susan Ely, Maine Bar # 005087
Natural Resources Council of Maine
3 Wade Street
Augusta, ME 04330
(207) 430-0175
sely@nrcm.org

Kevin Cassidy (pro hac vice application forthcoming)
Earthrise Law Center
P.O. Box 445
Norwell, MA 02061
(781) 659-1696
cassidy@lclark.edu

Lia Comerford (pro hac vice application forthcoming)
Earthrise Law Center
10101 S. Terwilliger Blvd.
Portland, OR 97236
(503) 768-6823
comerfordl@lclark.edu

Attorneys for Plaintiff

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 SIERRA CLUB, NATURAL
 RESOURCES COUNCIL OF MAINE,                     CIVIL NO.
 and APPALACHIAN MOUNTAIN
 CLUB,                                           COMPLAINT FOR DECLARATORY
                                                 AND INJUNCTIVE RELIEF
                              Plaintiffs,
         v.
                                                 (Pursuant to the Administrative Procedure
 UNITED STATES ARMY CORPS OF                     Act and the National Environmental Policy
 ENGINEERS, an agency of the United              Act)
 States government, COLONEL JOHN A.
 ATILANO II, Commander and District
 Engineer, in his official capacity, and JAY
 L. CLEMENT, Senior Project Manager, in
 his official capacity,

                              Defendants.




COMPLAINT                                                                                    1
 Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 2 of 39                    PageID #: 2




                                      INTRODUCTION

       1.      The Sierra Club, Natural Resources Council of Maine, and Appalachian Mountain

Club (“Plaintiffs”) challenge the U.S. Army Corps of Engineers’ (“Corps”) failure to comply

with the National Environmental Policy Act (“NEPA”) when it prepared an Environmental

Assessment and Finding of No Significant Impact (“EA/FONSI”) for a proposed project by

Central Maine Power (“CMP”) to construct 171.4 miles of electrical transmission lines and

related facilities in Maine (hereafter, the “Project” or the “CMP Project”). 53.1 miles of the

transmission line corridor will create a new, permanent scar on the landscape of Maine’s

Western Mountains Region and irreparably damage and fragment numerous aquatic resources

and important wildlife habitat.

       2.      The new transmission corridor will bisect a vast, globally significant and largely

undeveloped forest, including part of the Western Maine Mountains, a vital core of the largest

intact temperate forest in the eastern United States. The area supports abundant wildlife,

including iconic Maine species like moose and American marten, as well as threatened Canada

lynx. The western Maine forests in the area of the CMP Project are key parts of the last

stronghold of native, wild brook trout habitat in the eastern United States and contain the only

remaining substantial deer wintering yard in the region; the newly cleared corridor would slice

right through the middle of that important deer habitat. Many rivers and streams course through

the Project area, including the Kennebec River, famous for its scenic and thrilling whitewater

rafting and paddling. The CMP Project will employ horizontal directional drilling to run the

transmission line under the Kennebec River.

       3.      The abundant natural resources of the region support a thriving tourism industry

of fishing guides, hunters, hikers, and boaters. Outdoor enthusiasts come from far and wide to




COMPLAINT                                                                                       2
 Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 3 of 39                     PageID #: 3




recreate and enjoy the scenery and natural beauty of the area and pump millions of dollars into

the area’s local economies.

       4.      Through this geographically unique and ecologically critical area, CMP proposes

to cut a new 53.1 mile, 150-foot wide corridor, 54 feet of which will be completely cleared. The

CMP Project will instantly become one of the area’s largest fragmenting features, and it will

cause immediate and irreparable harm to terrestrial and aquatic environments and the wildlife

that depend on those environments for suitable habitat and survival. It also will disrupt the

outdoor recreation tourism industry of the region, which is why, among other outdoor recreation

groups, the Sportsman’s Alliance of Maine, New England Backcountry Hunters and Anglers,

and Trout Unlimited either oppose or have rescinded their prior support for the CMP Project.

       5.      The CMP Project’s stated purpose is to fulfill long-term contracts for “clean

energy” projects with the State of Massachusetts. However, the Corps was presented with

substantial evidence undermining the claimed greenhouse gas (“GHG”) emissions benefits of the

CMP Project. The reduction in GHG emissions at a regional level is the primary rationale for the

Project but neither CMP nor the Corps has conclusively demonstrated such reductions.

       6.      The CMP Project requires a Clean Water Act (“CWA”) section 404 permit due to

its impacts to waters of the United States. Because a CWA section 404 permit is a major federal

action, NEPA, 42 U.S.C. §§ 4321-4370m, requires the Corps to analyze the environmental

impacts of the Project before issuing the Permit.

       7.      NEPA requires agencies to take a “hard look” at the environmental impacts of

their actions before the actions occur, and to prepare an Environmental Impact Statement (“EIS”)

for “major Federal actions significantly affecting the quality of the human environment.” Id. at §

4332(2)(C). However, rather than prepare an EIS for the CMP Project, the Corps, on July 7,




COMPLAINT                                                                                        3
 Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 4 of 39                       PageID #: 4




2020, finalized and approved a Finding of No Significant Impact (“FONSI”) after conducting

Environmental Analysis (“EA”). Significantly, the Corps did not release a draft or final

EA/FONSI for public comment; instead the public was forced to submit comments based on a

March 19, 2019 Corps public notice that the United States Environmental Protection Agency

(“EPA”) said “was issued prematurely.” To remedy the public notice’s “deficiency,” EPA

recommended the Corps “issue a revised notice” that “provide[d] a link to the draft

Environmental Assessment the [Corps] is developing for the project.” The Corps did not issue a

revised public notice, nor did it make its draft or final EA available to the public for comment.

       8.      Mainers overwhelmingly oppose the CMP Project. Twenty-five towns along the

transmission corridor’s route voted to oppose the CMP Project or rescinded their support of the

Project. Opponents of the Project gathered more than 66,000 certified signatures for a petition for

a ballot measure that would have required the Maine Public Utilities Commission to reverse its

May 3, 2019 Order that provided CMP with a certificate of public convenience and necessity for

the Project. In addition to Plaintiffs, several other entities, including the Penobscot Nation, the

Town of Caratunk, Congressional Representative Jared Golden, the Friends of Sebago Lake, and

hundreds of Maine citizens, requested the Corps prepare an EIS for the CMP Project. Further, the

electricity the CMP Project will transmit comes from large hydropower “megadams” in Canada,

which cause ecological destruction when constructed and operated and which expose local,

indigenous communities near the dams to unsafe levels of methylmercury and to threats of dam

failures. These megadams also have disrupted First Nation communities’ ability to pursue their

traditional fishing and hunting practices.

       9.      By issuing an EA/FONSI and failing to prepare an EIS, which would have

provided the appropriate and legally required level of environmental review and public




COMPLAINT                                                                                           4
 Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 5 of 39                     PageID #: 5




participation for a major transmission line and corridor project cutting through western Maine’s

mountains and forests, the Corps violated NEPA and the Administrative Procedure Act (“APA”).

                                JURISDICTION AND VENUE

       10.     The Court has subject matter jurisdiction over Plaintiffs’ claims pursuant to 28

U.S.C. § 1331 (federal question), 28 U.S.C. § 1346 (United States as a Defendant), and the APA.

       11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e). The CMP Project

and events giving rise to these claims all will take place or have taken place in the District of

Maine. Further, the Defendant Corps has its New England District, Maine Project Office in

Augusta, Maine. Plaintiffs reside in Maine and have members in Maine who have been injured

by Defendants’ actions and activities complained of herein.

                                           PARTIES

       12.     Plaintiff Sierra Club is a national nonprofit organization with 67 chapters and

more than 800,000 members dedicated to exploring, enjoying, and protecting the wild places of

the earth; to practicing and promoting the responsible use of the earth’s ecosystems and

resources; to educating and enlisting humanity to protect and restore the quality of the natural

and human environment; and to using all lawful means to carry out these objectives. Founded in

1892, the Sierra Club’s mission is to “explore, enjoy and protect the planet” and “to practice and

promote the responsible use of the Earth’s ecosystems and resources.” The Maine Chapter of the

Sierra Club is a volunteer-run, grassroots organization representing approximately 24,000

members and supporters who care deeply about Maine’s natural environment. The Maine

Chapter works to protect Maine’s wilderness heritage, fight global warming, safeguard Maine’s

clean water, and promote clean air and energy efficiency, among other efforts to protect Maine’s

environment and natural resources.




COMPLAINT                                                                                        5
 Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 6 of 39                     PageID #: 6




       13.     Plaintiff Natural Resources Council of Maine (“NRCM”) is a non-profit

membership organization with more than 25,000 supporters statewide and beyond. NRCM is

dedicated to protecting, restoring, and conserving Maine’s environment, now and for future

generations. NRCM has been working since 1959 to protect the environment and natural

resources of Maine.

       14.     Plaintiff Appalachian Mountain Club (“AMC”) is a non-profit membership

organization with more than 100,000 members, supporters, and advocates, some 6,500 of which

live in Maine. Founded in 1876, AMC’s mission is to foster the protection, enjoyment, and

understanding of the outdoors. AMC envisions a world where our natural resources are healthy,

loved, and always protected, and where the outdoors occupies a place of central importance in

every person’s life. AMC owns and manages 74,000 acres in the 100 Mile Wilderness region of

the Maine Woods for conservation and recreation purposes.

       15.     Plaintiffs have many members who regularly visit and recreate in the areas of

Maine where the CMP Project will be built, and their use and enjoyment of those areas will be

directly and irreparably harmed by the Project.

       16.     As a result of these interests, Plaintiffs, on behalf of their members, have

engaged, to the extent possible given information publicly available, in the public processes

related to the CMP Project, at the federal, state, and local levels. For example, Plaintiffs

submitted comments to the Corps related to its authorizing of the Project and participated in the

one public hearing the Corps held on December 5, 2019.

       17.     The    aesthetic,   recreational,   commercial,    scientific,   educational,   and

organizational interests of Plaintiffs and their members will be adversely affected and irreparably

injured if construction of the CMP Project is permitted pursuant to the EA/FONSI and the




COMPLAINT                                                                                        6
 Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 7 of 39                     PageID #: 7




forthcoming CWA section 404 Permit. These are actual, concrete injuries caused by the

Defendants’ failure to comply with the mandatory obligations under NEPA and the APA. The

relief sought in this action will redress these injuries.

        18.      Defendant United States Army Corps of Engineers (“Corps”) is an agency of the

United States Department of the Army. The Corps is responsible for the lawful administration of

the Clean Water Act, 33 U.S.C. § 1344 and prepared and approved the EA/FONSI challenged in

this action.

        19.      Defendant Colonel John A. Atilano II is the Corps New England District

Commander and District Engineer. The previous Commander, Colonel William M. Conde,

approved the EA/FONSI challenged in this action on July 7, 2020. Colonel Atilano assumed

command from Colonel Conde on July 8, 2020. Colonel Atilano is being sued in his official

capacity only.

        20.      Defendant Jay L. Clement is the Senior Project Manager for the Corps’ Maine

Project Office and is the official responsible for oversight of the CMP Project for the Corps. Mr.

Clement prepared the EA/FONSI challenged in this action, and is being sued in his official

capacity only.

                                     LEGAL BACKGROUND

                              The National Environmental Policy Act

        21.      NEPA is the “basic national charter for protection of the environment.” 40 C.F.R.

§ 1500.1(a) (1978). Its purposes are to “help public officials make decisions that are based on

understanding of environmental consequences, and to take actions that protect, restore, and

enhance the environment,” and to “insure that environmental information is available to public

officials and citizens before decisions are made and before actions are taken.” Id. § 1500.1(b),




COMPLAINT                                                                                        7
    Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 8 of 39                    PageID #: 8




(c).

        22.    The Council on Environmental Quality (“CEQ”)—an agency within the

Executive Office of the President—has promulgated regulations implementing NEPA, see id. §§

1500-1508, which are “binding on all federal agencies.” Id. § 1500.3.1 The Corps also has

promulgated its own NEPA implementing regulations. See generally 33 C.F.R. Part 325,

Appendix B.

        23.    To accomplish its purposes, NEPA requires all agencies of the federal

government to prepare a “detailed statement” regarding all “major federal actions significantly

affecting the quality of the human environment.” 42 U.S.C. § 4332(C). This statement—known

as an Environmental Impact Statement (“EIS”)—must describe (1) the “environmental impact of

the proposed action,” (2) any “adverse environmental effects which cannot be avoided should the

proposal be implemented,” and (3) “alternatives to the proposed action.” Id. § 4332(C)(i)-(iii).

By definition, the environmental impacts that require analysis under NEPA are far broader than

just those affecting the ecosystem itself; such effects include “ecological (such as the effects on

natural resources and on the components, structures, and functioning of affected ecosystems),

aesthetic, historic, cultural, economic, social, or health” impacts. 40 C.F.R. § 1508.8(b) (1978).

        24.    Each EIS must consider the underlying federal “purpose and need” for the

proposed action, and “rigorously explore and objectively evaluate” the environmental impacts of

“all reasonable alternatives” to the proposed action. Id. §§ 1502.13, 1502.14 (emphasis added).



1
  CEQ issued revised NEPA regulations, which became effective on September 14, 2020; the
new regulations do not apply retroactively. The Corps completed its NEPA analysis process on
July 7, 2020, prior to the new NEPA regulations taking effect, and the Corps cited to the 1978
regulations in effect at that time in its final EA/FONSI for the CMP Project. Accordingly, the
applicable NEPA regulations for this matter are the 1978 regulations, which Plaintiffs set forth
herein.



COMPLAINT                                                                                            8
 Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 9 of 39                        PageID #: 9




NEPA further provides that agencies “shall … study, develop, and describe appropriate

alternatives to recommended courses of action in any proposal which involves unresolved

conflicts concerning alternative uses of available resources.” 42 U.S.C. § 4332(E).

       25.     In evaluating the alternatives of a proposed action, NEPA requires that agencies

take a “hard look” at the effects of the proposed action as compared to all reasonable

alternatives. See 40 C.F.R. §§ 1502.1, 1502.16 (1978). The EIS must assess the direct, indirect,

and cumulative impacts of the proposed action on the environment, including adverse

environmental effects that cannot be avoided. Id. § 1508.25. Direct effects are those “caused by

the action and occur at the same time and place,” while indirect effects are those “caused by the

action” that occur “later in time or farther removed in distance, but are still reasonably

foreseeable.” Id. § 1508.8. Cumulative impacts are those that result from the “incremental

impact[s]” of the proposed action when added to the impacts of other past, present, and

reasonably foreseeable future actions, whether undertaken by other federal agencies or private

third parties. Id. § 1508.7. “Cumulative impacts can result from individually minor but

collectively significant actions taking place over a period of time.” Id.

       26.     To determine the significance of a federal action, and whether or not to prepare an

EIS, CEQ regulations require agencies to evaluate both the context and intensity of an action. Id.

§ 1508.27. Context refers to the significance of the action in regards to society as a whole, the

affected region, the affected interests, and the locality. Id. § 1508.27(a). Both short- and long-

term effects are relevant to the action’s context. Id.

       27.     The intensity of the action is evaluated based on several factors, including, but not

limited to, the unique characteristics of the geographic area such as proximity to ecologically

critical areas, the degree to which the effects on the quality of the human environment are likely




COMPLAINT                                                                                           9
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 10 of 39                     PageID #: 10




to be highly controversial, the degree to which the possible effects on the human environment are

highly uncertain or involve unknown characteristics, and the degree to which the action may

adversely affect an endangered or threatened species or its habitat. Id. § 1508.27(b). Satisfying

even one of these factors may suffice to reach the “significance” threshold.

       28.     The scope of NEPA’s environmental effects review is broad, including

consideration of direct, indirect and cumulative impacts on “ecological … aesthetic, historic,

cultural, economic, social, or health” interests. Id. § 1508.8.

       29.     If an agency is uncertain whether an action will have a significant effect on the

environment, the agency may begin the environmental review process by preparing an EA. Id. §§

1501.3, 1508.9. An EA “shall include brief discussions of the need for the proposal, of

alternatives … [and] of the environmental impacts of the proposed action and alternative.” Id. §

1508.9(b). Only if the conclusion of the EA is that the action clearly will not have a significant

effect, then the EA may culminate in a FONSI. Id. §§ 1501.4(e), 1508.13. A FONSI is a final

agency action subject to judicial review under the APA. The agency must supply a convincing

statement of reasons and findings to explain why a project’s impacts are insignificant. Otherwise,

the action agency must prepare an EIS. Id. § 1501.4(c). An EA should typically not be more than

10 to 15 pages—“[i]n most cases …, a lengthy EA indicates that an EIS is needed.” 46 Fed. Reg.

18,026 (Mar. 23, 1981) (“Forty Most Asked Questions Concerning CEQ’s National

Environmental Policy Act Regulations”).

       30.     Public disclosure of important information concerning an agency’s proposed

action, its impacts, and reasonable alternatives to the action is central to NEPA’s statutory and

regulatory scheme, regardless of whether an agency prepares an EIS or an EA. For example, the

CEQ regulations require federal agencies “shall to the fullest extent possible … encourage and




COMPLAINT                                                                                      10
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 11 of 39                     PageID #: 11




facilitate public involvement in decisions which affect the quality of the human environment,” 40

C.F.R. § 1500.2 (1978), and require agencies to “[m]ake diligent efforts to involve the public in

preparing and implementing their NEPA procedures.” Id. § 1506.6(a). Thus, “NEPA procedures

must insure that environmental information is available to public officials and citizens before

decisions are made and before actions are taken.” Id. § 1500.1(b). Accordingly, NEPA’s

implementing regulations explain that “[a]ccurate scientific analysis, expert agency comments,

and public scrutiny are essential to implementing NEPA.” Id.

       31.     To accomplish NEPA’s public disclosure and involvement requirements, both

draft and final EISs must be circulated for public comment, and the agency must respond to

comments received. Id. § 1503.4. NEPA also requires agencies to solicit public comment for a

minimum of 30 days with respect to any draft EA and FONSI where either: (1) “[t]he proposed

action is, or is closely similar to, one which normally requires the preparation of an

environmental impact statement,” or (2) “[t]he nature of the proposed action is one without

precedent.” Id. § 1501.4(e)(2). The CEQ has further clarified the circumstances in which NEPA

requires a 30-day public comment period for a draft EA and FONSI, including “(a) if the

proposal is a borderline case, i.e., when there is a reasonable argument for preparation of an EIS;

(b) if it is an unusual case, a new kind of action, or a precedent setting case such as a first

intrusion of even a minor development into a pristine area; (c) when there is either scientific or

public controversy over the proposal; or (d) when it involves a proposal which is or is closely

similar to one which normally requires preparation of an EIS.” 46 Fed. Reg. at 18,037.

“Agencies also must allow a period of public review of the FONSI if the proposed action would

be located in a floodplain or wetland.” Id.

       32.     Under NEPA, an agency also must discuss how the proposed action’s impacts




COMPLAINT                                                                                       11
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 12 of 39                     PageID #: 12




may be mitigated. 40 C.F.R. §§ 1502.16(h), 1508.20 (1978). Mitigation measures are methods

that serve to avoid, minimize, rectify, reduce, or compensate for the impact of an action that is

otherwise potentially harmful to the environment. Id. § 1508.20(a)–(e). As a general rule,

agencies should “not rely on the possibility of mitigation as an excuse to avoid the EIS

requirement.” See 46 Fed. Reg. at 18,038. If a project would have a significant impact on the

environment, agencies can only issue a FONSI in lieu of an EIS if the agency can show through

substantial evidence that mitigation measures reduce these impacts in such a way that they are no

longer significant. Merely listing mitigation measures in an EA is insufficient.

       33.     “[W]here the proposal itself so integrates mitigation from the beginning that it is

impossible to define the proposal without including the mitigation, the agency may then rely on

the mitigation measures in determining that the overall effects would not be significant …. In

those instances, agencies should make the FONSI and EA available for 30 days of public

comment before taking action.” Id.

                                The Administrative Procedure Act

       34.     The Administrative Procedures Act (“APA”) provides a right to judicial review

for any “person suffering legal wrong because of agency action.” 5 U.S.C. § 702. Final agency

actions “for which there is no other adequate remedy in a court” are reviewable under the APA.

Id. § 704.

       35.     Under the APA, a reviewing court shall “hold unlawful and set aside agency

action … found to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law.” Id. § 706(2)(A). Agency actions may also be set aside if the action is “without

observance of procedure required by law.” Id. § 706(2)(D). A court may also compel agency

action that is “unlawfully withheld.” Id. § 706(1).




COMPLAINT                                                                                      12
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 13 of 39                        PageID #: 13




                                  FACTUAL BACKGROUND

          The CMP Project and Its Environmental, Economic, and Social Impacts

       36.     The Western Maine Mountains region is an exceptional landscape that is

ecologically important for many reasons. It is the heart of a globally significant forest region that

is notable for its relatively natural forest composition, lack of permanent development, and high

level of connectivity. It is a highly resilient landscape in the face of climate change and a critical

ecological link between the surrounding undeveloped lands. It is home to many species, and

provides critical and unique habitat. The region includes more than half of the United States’

largest globally important bird area, which is crucial habitat for 34 northern woodland songbird

species. The region provides core habitat for keystone species such as American marten and

Canada lynx as well as loon, moose, and a host of other iconic Maine animals. It is the heart of

the largest block of intact freshwater aquatic habitat in the Northeast, supporting populations of

wild, native brook trout that have been identified as the “last true stronghold for brook trout in

the United States.”

       37.     In September 2017, CMP applied to the Corps for a CWA section 404 permit to

construct and operate a transmission line and related facilities capable of delivering up to 1,200

megawatts of electricity from the Canadian border to southern New England. The CMP Project

is divided into five segments covering the 171.4 miles of transmission corridors and lines.

Segment 1 is 53.1 miles of new transmission line corridor cutting through the Western Maine

Mountains region (including a southern portion of Maine’s North Woods) from the Canadian

border to The Forks Plantation. The transmission line will pass beneath the Kennebec River via

horizontal directional drilling, which will require termination stations on both sides of the River

in Moxie Gore and West Forks. Segments 2, 3 and 4 of the transmission line run along 91.8




COMPLAINT                                                                                          13
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 14 of 39                     PageID #: 14




miles of existing corridor, which will require additional clearing and widening of up to 75 feet to

accommodate the new transmission lines, resulting in a 225 to 350-foot wide corridor. In total,

Segments 1 through 4 of the Project will cover 144.9 miles of transmission corridors and lines

and require clearing and permanent degradation of more than 1,000 acres, the majority of which

is occurring in Segment 1. Segment 5 is a stand-alone 26.5 miles of transmission line from the

existing Coopers Mills Substation in Windsor to the existing Maine Yankee Substation in

Wiscasset.

       38.     The EA/FONSI states the purpose of the Project, as provided by CMP and

reviewed by the Corps, is to deliver up to 1,200 Megawatts (MW) of Clean Energy Generation

from Quebec to the New England Control Area at the lowest cost to ratepayers. The need for the

Project is Massachusetts seeking long-term contracts to supply 9,450,000 MW hours of Clean

Energy Generation.

       39.     The new corridor of Segment 1 will be one of the largest permanent fragmenting

features bisecting the Western Maine Mountains and will have immediate and irreparable

adverse effects on wildlife habitat, wildlife lifecycles, and travel corridors. For example, the

Project will pass through critical habitat, designated under the federal Endangered Species Act

(“ESA”), for threatened Canada lynx. Species’ critical habitat is comprised of areas “essential to

the conservation of the species and which may require special management considerations or

protection.” 16 U.S.C. § 1532(5)(A). Additionally, areas can be considered unique for purposes

of NEPA analysis due to their proximity to habitats for endangered and threatened species. The

Project presents additional risks to other Maine wildlife, particularly species that require

unfragmented, mature forest habitat such as American marten.

       40.     In addition, the new corridor will substantially fragment brook trout habitat, with




COMPLAINT                                                                                       14
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 15 of 39                     PageID #: 15




multiple stream crossings that adversely impact coldwater streams, and the creation of a new

corridor that could be a vector for increased human use and introduction of invasive species. The

corridor would clear forest cover from riparian areas and increase water temperatures in these

critical coldwater streams. For example, the CMP Project will cross Cold Stream in an area

where the corridor parallels two small perennial tributaries that have their confluence essentially

at the Project’s crossing of Cold Stream. This results in an extended reach—about 1,400 feet of

stream—that closely parallels the cleared corridor. Cold Stream from its source to its mouth at

the Kennebec River produces high numbers of brook trout and there is not a single known

occurrence of non-native fish in the watershed.




                                 Native brook trout (Todd Towle)

       41.     The cleared new corridor in Segment 1 will impact vernal pools and important

travel routes for amphibians and invertebrates to and from pools, resulting in impacts ranging

from complete destruction for some vernal pools to greatly compromised habitat for others. The

cumulative impacts of the Project will likely greatly diminish the resiliency of pool-breeding

amphibians along the corridor.


COMPLAINT                                                                                       15
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 16 of 39                       PageID #: 16




       42.     The Project also will irreparably impact what little remains of quality deer

wintering areas in the region of the new corridor (Segment 1). Deer wintering areas are a habitat

type that is critical to help deer survive Maine's long winters when food and shelter are severely

limited.

       43.     Segments 2, 3, and 4—where the Project involves widening an existing

transmission corridor—will cause similar adverse impacts to the environment and species in their

surrounding areas. These impacts may be less devastating than the impacts caused by Segment 1

of the Project because, for these Segments, the transmission line corridor already exists and thus

the areas have already suffered many of the impacts caused by the corridor. However, the

widening of the existing corridor will expand the corridor’s footprint, and thus expand the reach

of the harms caused by the corridor into the adjacent forest and to species that rely on the

adjacent forest for habitat. The expansion of the existing right of way will cross an additional 22

deer wintering areas, increasing fragmentation in at least 11 of these by cutting large numbers of

older trees that make up important habitat. It will also result in additional clearing and impacts to

wetlands and vernal pools and species that depend on these waters for survival.

       44.     In addition, Segment 5 of the Project includes an additional crossing of the West

Branch Sheepscot River, an important river for endangered Atlantic salmon. This river is already

heavily impacted by powerline and pipeline crossings that have removed much of the riparian

vegetation from almost a half-mile of the river. The right of way created by the Project’s

crossing of the River will stretch for more than 1,300 feet along the River, resulting in the

removal of the little riparian vegetation that remains along this river reach. This removal will

negatively affect salmon, adding to the cumulative harmful effects that the existing development

along the River already has on salmon.




COMPLAINT                                                                                         16
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 17 of 39                     PageID #: 17




       45.     According to the EA, the CMP Project in total (for all segments) will result in

permanent fill of Corps-jurisdictional wetlands (4.87 acres), and 47.64 acres of Corps-

jurisdictional wetlands will be temporarily impacted. The Project also will result in the

permanent conversion of 111.55 acres of forested wetlands to scrub-shrub wetlands. Additional

aquatic resources, including wetlands and vernal pools, that are not Corps-jurisdictional wetlands

(i.e., that are not determined to be waters of the United States) also will be impacted by the

Project.

       46.     Beyond direct and indirect impacts to aquatic resources and wildlife, this Project

is not consistent with and would negatively impact the scenic character and existing uses in the

Western Maine Mountains, particularly impacting tourism and guiding industries dependent on

the scenic and remote qualities of this region, including impacts to the Appalachian Trail. The

Project also would harm the experience of existing recreational users, including hikers, boaters,

and paddlers, and those who hunt and fish in these remote and beautiful areas, many of whom

are members of the Plaintiff organizations.

       47.     In a February 12, 2019 letter to Governor Mills, the Maine State Federation of

Firefighters wrote to express concerns about fire and other emergency response capacities within

the areas located along and adjacent to the proposed CMP corridor. This year, 2020, has been an

unprecedented wildfire season in Maine, as well as other areas of the country. As of July 25,

2020, Maine had seen a 170 percent increase in wildfires over 2019. At least four of the wildfires

this year in Maine have been caused by powerlines.

       48.     In addition, the electricity the Project will transmit comes from large hydropower

“megadams” in Canada that present climate change, human rights, and environmental justice

issues. While CMP’s stated need for the Project is to fulfill contracts in Massachusetts for




COMPLAINT                                                                                      17
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 18 of 39                    PageID #: 18




“clean” energy (in other words, energy sources that reduce greenhouse gas (“GHG”) emissions),

evidence presented during Maine and Massachusetts utility commission hearings and at the

Maine administrative hearings on the Project failed to establish there would be any global

reduction in GHGs attributable to the Project. To the contrary, evidence showed the Project

would have no climate benefit and could actually increase GHGs emissions. Evidence before the

Corps indicates that Hydro-Québec has insufficient hydroelectric energy to provide incremental

hydroelectricity to New England and it will instead engage in arbitrage, moving sales from

different markets without any real reductions in GHG emissions. Further, the construction and

operation of large hydropower “megadams” dams and their reservoirs increase GHGs, which

would directly contradict the stated purpose and need for the Project. CMP has not provided

information necessary to calculate the GHG emissions that will result from this Project. At a

minimum, there is significant scientific dispute and disagreement among experts, as well as

overall uncertainty, regarding the Project’s impacts related to GHG emissions and how Hydro-

Québec will supply the new electricity.

       49.    Moreover, permanently damming rivers disrupts the balance of ecosystems and

displaces people and animals that have been relying on that environment for thousands of years.

Construction and operation of large hydropower dams have devastated First Nation communities

in Canada and their traditional fishing and hunting grounds. A 2016 Harvard School of Public

Health study forecasted alarming increases in concentrations of the neurotoxin methylmercury in

food webs near indigenous communities resulting from new hydroelectric reservoirs. Prior to

finalizing the EA/FONSI, the Corps was presented with evidence showing that electricity that

will flow through the CMP corridor may come from new dams.

       50.    Lastly, CMP identified more than 100 resources listed in or eligible for listing in




COMPLAINT                                                                                     18
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 19 of 39                      PageID #: 19




the National Register of Historic Places (“NRHP”) that are within the Project area. Some of these

NRHP-listed or eligible resources include the Appalachian Trail, Arnold Trail to Quebec, and

various barns and farmsteads. Maine’s State Historical Preservation Officer noted that the

Project would adversely affect four of these resources, including two farmsteads in Starks,

Maine; a barn in Livermore Falls; and the Bowman Airfield, also in Livermore Falls.

       51.     Recognizing the significant adverse impacts of the CMP Project, a substantial

number of Mainers indicated their opposition to the Project by signing onto a petition for a ballot

measure that would have reversed a State agency determination that the Project could go

forward. Similarly, 25 towns along the transmission corridor have either voted to oppose the

Project or have rescinded their prior support, based largely on concerns about the Project’s

adverse impacts on Maine’s environment and natural resources and the tourism industry

dependent on those natural resources. Several towns along the transmission line corridor,

including Caratunk, Embden, New Sharon, and Wilton, passed electric transmission moratoriums

which paused the development of electricity transmission corridors to give the towns time to

develop ordinances regulating the construction and operation of transmission line corridors

within their jurisdictions. At least two towns, Caratunk and Wilton, have since passed such

ordinances.

       52.     Because the Project involves an electricity transmission line crossing over an

international border, from Canada to the United States, it also requires a Presidential Permit from

the Department of Energy (“DOE”). CMP applied for that Presidential Permit in July 2017.

CMP’s application for a Presidential Permit and DOE’s separate NEPA analysis of the Project

pursuant to that permit application are pending.




COMPLAINT                                                                                       19
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 20 of 39                      PageID #: 20




                          The CMP Project’s Flawed Public Process

       53.     In 2017, at the time CMP submitted its applications to the Corps and DOE for the

permits for the Project, the preferred transmission line project to bring electricity from Canada to

Massachusetts was the Northern Pass Project, which was proposed to run 192 miles through New

Hampshire. For that project, the federal agencies determined at the outset that the appropriate

level of NEPA review was an EIS. See 78 Fed. Reg. 7828 (Feb. 11, 2011) (notice from DOE, in

cooperation with the Corps and other federal agencies, of its intent to prepare an EIS).

       54.     In February 2018, the New Hampshire Site Evaluation Committee denied a

necessary permit for the Northern Pass, which caused Massachusetts to look elsewhere for its

large hydro-sourced electrical power. Massachusetts’ “Plan B” turned out to be the CMP Project,

a substantially similar transmission line project in length and scale but proposed to run through

Maine. However, the federal agencies’ approach to the environmental review of the two projects

could not be more different. When DOE issued the Final EIS for the Northern Pass in August

2017, after multiple years of agency review and public participation, it totaled 3,676 pages and

included 19 appendices. In contrast to Northern Pass project, the CMP Project will cause

significantly greater adverse environmental impacts. Its 53.1 miles of new corridor will bisect the

heart of a large undeveloped forest region, whereas Northern Pass’s 32 miles of new corridor

was proposed to pass through the western fringe of the region, which would have mitigated the

harm due to fragmentation. The CMP Project’s impacts to native brook trout habitat also are far

more significant than the Northern Pass project would have caused. Yet the Corps failed to

prepare an EIS for the CMP Project, and the Corps’ has refused to even put its 163-page

combined EA/FONSI, Clean Water Act 404(b)(1) Guidelines analysis, and public interest review

document out for public comment.



COMPLAINT                                                                                        20
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 21 of 39                     PageID #: 21




       55.     On March 26, 2019, the public portion of the federal evaluation of the CMP

Project began with the issuance by the Corps of Notice of CMP’s permit application to conduct

work in the waters of the United States. Prior to that date, the Corps and DOE had engaged in

extensive contacts with CMP about the Project for nearly two years. Further, prior to submitting

its applications in 2017, CMP already had purchased land or secured easements for the corridor,

which limited the Corps’ analysis of reasonable alternatives.

       56.     On April 25, 2019, Plaintiffs submitted extensive comments to the Corps noting

the multiple deficiencies of the Corps’ Public Notice, which made it impossible to submit fully

informed comments. For example, the Corps was aware, at least as of April 2018, of the

federally listed threatened and endangered species and their critical habitat that the CMP Project

may affect. Despite that knowledge, the Corps failed to include the names of those species in its

March 2019 Public Notice. Another theme of Plaintiffs’ comments was the need and legal

requirement for the Corps to prepare an EIS for the Project. Plaintiff Sierra Club specifically

urged the Corps to save itself and the public time and effort by skipping the EA process and

proceeding directly to an EIS, as the federal agencies had done with the Northern Pass project. In

addition, Plaintiffs’ comments all stressed the significant environmental, economic, and social

adverse impacts the CMP Project would have in Maine, for a project that was delivering profits

to Canada and electricity to Massachusetts.

       57.     EPA agreed with Plaintiffs’ assessment of the deficient public notice. In an

unusual rebuke of a fellow federal agency, EPA, in an April 25, 2019 letter to the Corps, noted

the Corps’ notice “was issued prematurely.” To remedy the public notice’s “deficiency,” EPA

recommended the Corps “issue a revised notice” that “provide[d] a link to the draft

Environmental Assessment the [Corps] is developing for the project.” The Corps followed




COMPLAINT                                                                                      21
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 22 of 39                   PageID #: 22




neither of EPA’s recommendations.

       58.     At the same time, some within the Corps were aware of EPA’s concerns about the

Corps’ review of the project. In an April 8, 2019 email to Colonel William Conde, the Corps’

New England District Engineer at the time, a Corps employee stated about the CMP Project:

“EPA is making noise about an EIS but we’re not convinced it’s anywhere close to that level of

impact.” The purpose of an EA, however, is to determine whether or not an EIS is required and

the Corps is supposed to suspend its judgment on that issue until the public comment process and

the EA is completed, which did not occur until July 7, 2020.

       59.     The Corps’ refusal to prepare an EIS for the CMP Project is consistent with its

pattern and practice in Maine for NEPA review. The Corps has not prepared an EIS for any

federal projects or permits in Maine for at least the last 10 years.

       60.     On December 5, 2019, the Corps held a single public hearing on the CMP Project

in Lewiston, Maine, the southernmost terminus of the Project and a several hours drive from

some of the areas in western Maine most affected by the Project. At the hearing, the public

testimony was limited to only two minutes per person, and not all attendees who wanted to speak

were able to do so. Of those who were able to comment at the hearing, 61 commenters opposed

the Project, 13 supported it, and two were neutral; most commenters who opposed the Project

requested the Corps prepare an EIS. After the hearing, the Corps acknowledged the “magnitude

of the public opposition” to the CMP Project, and that “[p]revailing public comments and

hearing testimony received to date slants heavily toward project opponents.” As a result of the

significant public opposition, the Corps provided CMP the unsolicited opportunity “to update

and enhance” certain portions of the draft EA and told CMP it “may wish to greater emphasize

the project benefits.”




COMPLAINT                                                                                    22
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 23 of 39                        PageID #: 23




       61.     While the Corps was giving CMP the chance to “update and enhance” the draft

EA, it continued to withhold the draft EA from the public, despite EPA’s recommendation that it

provide it to the public and Plaintiffs’ requests for an opportunity to comment on the draft EA

before the Corps finalized it.

       62.     The CMP Project clearly integrated mitigation measures from the outset of the

Project, and the Corps clearly relied on those mitigation measures to arrive at its FONSI. “In

those instances, agencies should make the FONSI and EA available for 30 days of public

comment before taking action.” 46 Fed. Reg. 18,026, 18,038 (Mar. 23, 1981). To date, the Corps

has not made the EA or FONSI available for any public comment.

                                      The Corps’ Flawed EA

       63.     In response to a Freedom of Information Act Request, Plaintiffs received a copy

of final EA/FONSI, which is signed by the four responsible Corps officials, including

Defendants Clement and Atilano, and dated July 7, 2020. This document constitutes the EA,

Clean Water Act section 404(b)(1) Guidelines and public interest review, and statement of

findings for CMP’s CWA section 404 permit application for the CMP Project. This document

also constitutes the Corps’ FONSI for the CMP Project, and Plaintiffs will refer to the document

as the “EA/FONSI.” The EA/FONSI suffers from numerous flaws.

                                         Scope of Analysis

       64.     The Corps limited the scope of its NEPA analysis to only waters of the United

States and the immediately surrounding uplands. The Corps’ NEPA regulations set forth several

“typical” factors that the Corps must consider when determining the scope of its NEPA analysis,

including “whether or not the regulated activity comprises “merely a link” in a corridor type

project (e.g., a transportation or utility transmission project)”; “[w]hether there are aspects of the




COMPLAINT                                                                                          23
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 24 of 39                     PageID #: 24




upland facility in the immediate vicinity of the regulated activity which affect the location and

configuration of the regulated activity”; “[t]he extent to which the entire project will be within

the Corps jurisdiction”; and “[t]he extent of cumulative Federal control and responsibility.” 33

C.F.R. Part 325, Appendix B(7)(b)(2).

       65.     Here, even when only considering the factors expressly enumerated in the

regulation, it is clear that the Corps improperly narrowed the scope of its NEPA analysis. For

example, jurisdictional waters are not limited to merely one particular area of the proposed

transmission line corridor but appear frequently, throughout the length of the corridor. The

presence of jurisdictional waters along the length of the corridor affected the location and

configuration of the transmission line.

       66.     Cumulatively the federal government has extensive control and responsibility

over the Project. While the Corps has jurisdiction based on the Project’s impacts to waters of the

United States, the Federal Energy Regulatory Commission (“FERC”) and DOE also have control

and responsibility over the Project. FERC is responsible for transmission rate approval,

interconnection agreements, and an operating agreement. DOE has control and responsibility

over the Project because the Project involves an electric power transmission line that will cross

an international border. As such, CMP must receive a Presidential Permit from DOE allowing

CMP to construct and operate the line.

                                          Purpose and Need

       67.     The Corps did not independently assess the “purpose and need” for the CMP

Project. The purpose of the Project, as provided by CMP and “reviewed” by the Corps, “is to

deliver up to 1,200 MW of Clean Energy Generation from Quebec to the New England Control

Area at the lowest cost to ratepayers.” The need for the Project is to satisfy “a Massachusetts




COMPLAINT                                                                                      24
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 25 of 39                      PageID #: 25




RFP seeking to procure clean energy through “cost-effective long-term contracts.” Instead of

engaging in its own analysis to determine whether the Project meets this need, the Corps

improperly assumed “[t]he Project’s selection under the RFP demonstrates that Massachusetts

has concluded that the NECEC will meet this need.” That assumption itself rests on multiple

unproven or uncertain assumptions, including that hydropower is “clean energy” that “will

provide firm, guaranteed, and tracked year-round energy deliveries that will reduce winter

electricity price spikes, improve system reliability, and provide renewable energy to help

Massachusetts meet its greenhouse gas (GHG emissions reductions goals).”

                  Discussion of Baseline Conditions and No Action Alternative

       68.     Establishing the baseline conditions of the environment that would be affected by

a proposed project is a critical component of the NEPA analysis. The Corps’ EA does not

adequately assess the baseline conditions of the Project area, particularly Segment 1, where the

new transmission line corridor will be cut. For example, the EA repeatedly refers to the fact that

forest through which Segment 1 of the Project will be built is, e.g., “heavily managed” or

“dominated by industrial scale timber harvesting,” but there is no discussion in the EA regarding

the actual nature, extent, location, or impacts from this management or timber harvesting.

       69.     The Corps’ NEPA implementing regulations require that the Corps’ EA “include

a discussion of the reasonable alternatives which are to be considered by the ultimate

decisionmaker”, including the “no action” alternative which, if selected, would result in denial of

the permit. 33 C.F.R. 325, Appendix B(7)(a). The purpose of the no action alternative is to

provide a baseline against which the action alternative is evaluated.

       70.     The Corps discussed the “no action alternative” in one paragraph in the

EA/FONSI. Its analysis depends on the assumption that if the no action alternative is selected,




COMPLAINT                                                                                       25
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 26 of 39                      PageID #: 26




the purported project benefits will not be achieved. There is no analysis in the EA regarding

whether the CMP Project is the only way to achieve reduced regional GHG emissions, reduced

wholesale cost of electricity across the region, and enhanced electrical system reliability, despite

there being a total of 45 alternative bids submitted to Massachusetts seeking long-term contracts

to supply Clean Energy Generation.

        71.     Moreover, the purpose of the “no action” alternative is to allow for a comparison

between existing environmental baseline conditions and the environment if the Project goes

forward, such that the impacts to the environment from the Project can adequately be assessed.

Because the Corps did not adequately analyze the baseline conditions of the Project area, the

Corps’ attempt via the no action alternative to compare baseline conditions to impacts from the

preferred alternative is legally deficient.

        72.     The no action alternative discussion also is flawed because the statement that

alternative “does not meet the project purpose and is therefore not practicable” is circular logic.

The whole point of a “no action alternative” is that the proposed project will not occur.

Therefore, a no action alternative could never satisfy a proposed project’s purpose.

                                       Reliance on Mitigation

        73.     The EA extensively discusses the CMP’s proposed avoidance and minimization

measures, and how these measures will minimize the Project’s impacts to the environment. But

many of these measures were included in CMP’s CWA section 404 Permit application, and thus

the project “impacts” they mitigate against were already accounted for at the time of application.

Therefore, the Corps’ reliance on these measures to mitigate the impacts of the CMP Project as

proposed, is misplaced. The EA does include additional compensatory mitigation, but the EA

does not qualitatively assess whether this mitigation adequately compensates for the




COMPLAINT                                                                                        26
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 27 of 39                     PageID #: 27




environmental impacts caused by the Project.

       74.     Because the Corps relies on mitigation to arrive at a FONSI for the Project, it was

required to publish the EA/FONSI for 30 days of public comment, which the Corps failed to do.

             Direct, Indirect Impacts, and Cumulative Impacts of the CMP Project

       75.     The EA contains significant discussion regarding how impacts of the Project will

be minimized, avoided, or compensated for, but a remarkable lack of discussion and analysis

regarding the nature and extent of the impacts themselves.

       76.     A foundational problem undermining the Corps’ analysis of the impacts of the

Project to the environment is that, as discussed above, the Corps applied an improperly narrow

scope of its NEPA analysis. Because the Corps limited the scope of its analysis to only the direct

and indirect effects of the Project from the portions of the transmission line that will be

constructed within waters of the United States, the Corps did not adequately analyze (or did not

analyze at all) effects other than the actual filling of jurisdictional waters and conversion of

forested wetlands.

       77.     The EA contains a quantitative discussion of, e.g., how many acres of

jurisdictional waters exist within the Project area, how many of these waters will be permanently

or temporarily impacted as a result of the Project, and the number of forested wetlands that will

be converted to scrub shrub or emergent habitat type as a result of the Project. However, the EA

does not contain any qualitative discussion regarding how these impacts will affect the

environment. Information regarding the number of jurisdictional waters that will be filled or

converted by the Project is largely meaningless due to the absence of an adequate discussion of

baseline conditions regarding the number, status, quality, and functions and values of

jurisdictional waters and forested wetlands in the area affected by the Project and the role and




COMPLAINT                                                                                      27
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 28 of 39                     PageID #: 28




importance of these waters to the existing environment.

       78.     The EA’s analysis of the indirect impacts of the Project to the environment is

similarly flawed. For example, the Corps did not adequately analyze the impacts of the CMP

Project to wetlands and vernal pools. The discussion in the EA regarding impacts to wetlands

and vernal pools focuses almost entirely on how such impacts will be avoided, minimized, or

compensated for, but besides quantitative statements regarding how many of these waters will be

directly impacted by the Project, there is little discussion regarding the Project’s impacts to

wetlands and vernal pools, including, e.g., impacts resulting from clearing the corridor (such as

reduced shade to vernal pools and creating a new forest edge), and impacts to species that

depend on vernal pools for habitat and survival.

       79.     The EA also did not adequately analyze the impacts to watercourses from the

CMP Project. For example, the EA is almost entirely silent as to the fact that Segment 1 of the

Project involves horizontal directional drilling under the Kennebec River. There is little

discussion in the EA of the impacts from this drilling to the environment, including impacts to

the environment when and if spills occur, and the discussion that is included contains

unsupported and unsubstantiated generalizations that do not satisfy the Corps’ legal obligation to

consider the impacts of the CMP Project on the environment.

       80.     Another significant impact of the Project almost entirely overlooked by the Corps

in the EA is the impact of forest fragmentation due to the clearing of trees for the corridor.

Segment 1 will be one of the largest permanent fragmenting features bisecting the Western

Maine Mountains. The fragmentation caused by Segment 1 will result in the direct loss of habitat

for species, the creation of a permanent “edge zone” that will diminish the extent of interior

forest habitat adjacent to the corridor along the length of Segment 1. The Corps failed to consider




COMPLAINT                                                                                       28
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 29 of 39                     PageID #: 29




these significant impacts of the CMP Project on the environment.

       81.     Further, the EA does not address the direct and indirect impacts to species from

the Project. The EA states that “[t]he overall project area supports high value ecological

resources including but not limited to state and federal listed threatened and endangered species

and associated habitat, state mapped Deer Wintering Areas (DWA), state mapped Inland

Waterfowl & Wading Bird Habitat (IWWH) and native wild brook trout habitat.” But while the

EA considered some impacts to federally listed threatened and endangered species and bald and

golden eagles, it does not address the impacts to other species, or to these “high value ecological

resources.” Some species, such as waterfowl and wading birds, are entirely ignored in the EA.

For others, including brook trout and deer, the EA ignores and/or glosses over the impacts to

these species and instead focuses on CMP’s plans to minimize impacts to these species.

       82.     Moreover, the Corps did not adequately consider and/or account for impacts to

federally listed species from the Project. For example, upon information and belief, some

activities associated with the Project will occur at night, and the Corps did not adequately assess

the impacts to listed species such as Canada Lynx and the Northern Long-eared Bat, from such

nighttime activities.

       83.     Other impacts of the Project that are largely or entirely ignored in the EA include,

but are not limited to, the direct and indirect impacts from future actions associated with

implementation of CMP’s Culvert Replacement Program; impacts on watercourses and species

due to diminished woody debris contributions, which will result from tree clearing associated

with the Project; impacts related to increased all-terrain vehicle and snowmobile use in the

Project area due to increased access and the new corridor; and impacts from future maintenance

of the corridor, including the use of mechanical and herbicidal vegetation management




COMPLAINT                                                                                       29
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 30 of 39                    PageID #: 30




techniques to maintain the transmission line corridor.

       84.     The Corps also failed to adequately consider the cumulative impacts of the CMP

Project on the environment. For example, the Corps did not fully consider the impacts from past

projects in the same area as the CMP Project, stating that it would be impractical and

unreasonable for it to identify all past projects that may have impacted aquatic resources in the

project area due to the length of the Project and the number of municipalities implicated. For

projects that the Corps identified, it assumed that because the projects are complete and

stabilized, the cumulative impacts would not be significant. With regard to future projects, the

Corps did not look closely at the proposed projects’ potential impacts, but instead simply made

conclusory statements that because the projects would be “primarily” or “typically” in already-

developed areas, or because some aspects of them may enhance or benefit the environment, the

cumulative impacts of the CMP project with these other projects would not be significant.

                                      Environmental Justice

       85.     The Corps failed to adequately consider environmental justice-related issues of

the Project. In particular, the Corps did not consider the impacts of the Project on indigenous

communities in Canada. The dams supplying the CMP Project electricity were built without

adequate studies analyzing their effects on the environment, and without the consent of the

indigenous communities or compensation to them. The EA is silent as to the environmental

justice concerns and issues regarding the impacts on indigenous communities of the dams and

ongoing hydropower generation that will be supplying the CMP Project’s electricity.

                                  The Corps’ Flawed FONSI

       86.     The Corps’ FONSI is contained in Section 12.3 of the EA/FONSI document.

       87.     In its FONSI, the Corps offers conclusory, unsupported and internally inconsistent




COMPLAINT                                                                                     30
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 31 of 39                      PageID #: 31




rationales for arriving at its conclusion that the CMP Project will not significantly affect the

quality of the human environment.

       88.     For example, despite the Project’s purpose of delivering purportedly clean energy

to the New England region, the Corps stated it was only required to evaluate local impacts, thus

ignoring the significance of the action in regards to society as a whole, the affected region, and

other affected interests. The Corps also stated the action would “not result in a significant

impact—neither beneficial nor detrimental—to the human environment,” despite crediting

beneficial effects of the Project on regional greenhouse gas emissions in other sections of the

EA.

       89.     Likewise, the Corps does not adequately address the intensity factors in support of

its finding; the agency often acknowledges impacts from the Project but fails to explain why they

are not significant. For example, the Corps claims Segment 1 of the Project will be “almost

entirely located within heavily managed commercial timberlands” but fails to address, even if

that statement were true, the unique ecological characteristics of the area. The Corps claims there

are no “designated” ecologically critical areas in the Project area, but the term “designated” does

not appear in the CEQ regulations when discussing that factor.

       90.     Despite stating in the EA there was a high level of scientific debate over the

impacts of the Project, the Corps in its FONSI states without explanation that the Project’s

effects are not controversial. The Corps’ conclusions regarding the other intensity factors—the

Project’s uncertain impacts, precedent for future actions, cumulative effects, impacts on historic

resources and ESA-listed species, and potential to violate state or federal laws—are likewise

without rational bases and ignore explicit regulatory language. For example, the Corps only

evaluated the Project’s potential to violate state or federal laws, but ignored potential to violate




COMPLAINT                                                                                        31
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 32 of 39                     PageID #: 32




local ordinances, which some affected towns along the transmission corridor have passed.

       91.     Contrary to the Corps’ finding, all of the significance factors set forth in the CEQ

regulations weigh in favor of a finding of significance that requires the Corps to prepare an EIS.

Satisfying even one of these factors may suffice to reach the “significance” threshold.

                The Corps’ and the Department of Energy’s Pending Actions

       92.     As of the date this Complaint is filed, the Corps has not issued the CWA section

404 permit for the Project. When the Corps issues the CWA section 404 Permit, Plaintiffs intend

to review that Permit in conjunction with the Corps’ CWA analysis—including the CWA section

404(b)(1) Guidelines analysis and the Corps’ public interest review—and may amend or seek

leave to amend their Complaint to add claims challenging the Permit and/or the Corps’ CWA

analysis.

       93.     As of the date this Complaint is filed, the Presidential Permit for the CMP Project

has not yet been issued. To the best of Plaintiffs’ knowledge, DOE intends to make the EA it is

preparing for that Permit available to the public for a 30-day comment period. DOE has not yet

released the EA for public comment. When the Presidential Permit is issued, Plaintiffs intend to

review that Permit and the NEPA analysis for the Permit, and may amend or seek leave to amend

the Complaint to add claims challenging the Presidential Permit and/or DOE’s NEPA analysis.

       94.     In the EA/FONSI, the Corps lists special conditions of the forthcoming CWA

section 404 Permit that are “required to protect the public interest, ensure effects are not

significant and/or ensure compliance of the activity” with applicable laws. One special condition

relates to the pending Presidential Permit from DOE. It states “[p]rior to initiating work

authorized by this permit, the permittee must obtain a Presidential Permit from the U.S.

Department of Energy (DOE). A copy of the Presidential Permit shall be furnished to the Corps




COMPLAINT                                                                                       32
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 33 of 39                        PageID #: 33




of Engineers, Maine Project Office, Attn: Jay Clement.”

       95.     Despite the fact that neither the CWA section 404 Permit nor Presidential Permit

has been issued, to the best of Plaintiffs’ knowledge, CMP is preparing to begin construction on

the Project, including work that will cause irreparable harm to the Segment 1 project area. That

work may begin in early November 2020. Therefore, Plaintiffs are filing this Complaint prior to

the issuance of those Permits to seek judicial relief to prevent the environmental destruction the

CMP Project will cause and to maintain the status quo until the Court can rule on the claims

contained in this Complaint.

                                    CLAIMS FOR RELIEF
                             Claim One: Failure to Prepare an EIS
                     (Violation of the National Environmental Policy Act)

       96.     Plaintiffs hereby incorporate by reference all preceding paragraphs.

       97.     The issuance of a CWA Section 404 permit is a major federal action under NEPA.

       98.     NEPA and its implementing regulations require preparation of an EIS whenever

an action is determined to have a “significant” effect on the environment. 40 C.F.R. § 1508.9

(1978). To determine if a project will “significantly” affect the environment “NEPA requires

considerations of both context and intensity.” Id. at § 1508.27. Context refers to “significance of

an action … in several contexts such as society as a whole (human, national), the affected region,

the affected interests, and the locality.” Id. at § 1508.27(a). Intensity “refers to the severity of

impact” and is determined by a consideration of multiple factors, including those set forth in the

CEQ regulations. Id. § 1508.27(b)(1)-(10).

       99.     NEPA and its implementing regulations require the preparation of an EIS for the

CMP Project, for at least the following reasons:

       a.      The CMP Project is significant in regards to society as a whole, the affected




COMPLAINT                                                                                        33
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 34 of 39                      PageID #: 34




              region, the affected interests, and the locality;

       b.     The variety and magnitude of direct, indirect and cumulative impacts the CMP

              Project will cause to the environment and society are extensive and present

              uncertainty and unknown risks;

       c.     The CMP Project is indisputably highly controversial;

       d.     The CMP Project imposes adverse effects on public health and safety;

       e.     The CMP Project’s geographic area contains multiple unique characteristics and

              ecologically critical areas;

       f.     The CMP Project may affect ESA-listed endangered or threatened species and

              their designated critical habitat;

       g.     The CMP Project will set a precedent for future actions with significant effects;

       h.     The CMP Project will adversely affect resources listed or eligible for listing in the

              National Register of Historic Places that are within the CMP Project’s

              transmission corridor or may cause loss or destruction of significant scientific,

              cultural, or historical resources; and

       i.     The CMP Project threatens violations of local laws for protection of the

              environment.

       100.   By failing to prepare an EIS, the Corps’ EA/FONSI was not in accordance with

NEPA and its implementing regulations and was arbitrary, capricious, an abuse of discretion,

without observance of procedure required by law, and otherwise not in accordance with law. 5

U.S.C. § 706(2).

                     Claim Two: Arbitrary and Capricious EA/FONSI
                    (Violation of the National Environmental Policy Act)

       101.   Plaintiffs herby incorporate by reference all preceding paragraphs.



COMPLAINT                                                                                         34
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 35 of 39                     PageID #: 35




       102.    NEPA requires federal agencies to evaluate the environmental impacts of their

proposed actions on the affected environment. 42 U.S.C. § 4332(2)(C).

       103.    The Corps avoided preparing an EIS by issuing a legally invalid EA and FONSI.

       104.    NEPA and its implementing regulations require that each EA include a discussion

of: (1) the environment of the area to be affected by the alternatives under consideration; (2) the

proposed project and its environmental impacts; (3) alternatives to the proposed project; (4) the

cumulative impacts of a proposed project; (5) mitigation measures that may be utilized to

mitigate any adverse impacts that result from the project; and (6) connected actions. 40 C.F.R. §§

1502, 1508. NEPA also requires that the public have the opportunity to review and comment on

the above information before decisions are made and before actions are taken. Id. at § 1500.1(b).

       105.    The Corps’ EA/FONSI was arbitrary and capricious for at least the following

reasons:

       a.      The Corps improperly limited the scope of analysis for its NEPA review;

       b.      The Corps did not independently assess the “purpose and need” of the Project;

       c.      The Corps failed to determine the baseline conditions of the affected

       environment;

       d.      The Corps failed to consider a true “no action” alternative;

       e.      The Corps did not consider whether the compensatory mitigation measures were

       adequate substitute resources and the Corps improper relied on other mitigation

       measures;

       f.      The Corps failed to fully address, analyze, discuss, or take a hard look at the CMP

       Project’s direct, indirect, and cumulative impacts; and

       g.      The Corps did not adequately consider environmental justice when considering




COMPLAINT                                                                                       35
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 36 of 39                       PageID #: 36




       the effects of the CMP Project.

       106.    Thus, the EA failed to take the required “hard look” at the CMP Project’s adverse

environmental impacts and also failed to adequately evaluate and consider all of the significance

factors in NEPA’s implementing regulations.

       107.    By failing to take the requisite “hard look” at the environment impacts of the

CMP Project, the Corps’ EA/FONSI was arbitrary, capricious and otherwise not in accordance

with NEPA, in violation of 5 U.S.C. § 702(2)(A).

       108.    A FONSI is a final agency action subject to judicial review under the APA.

       109.    The Corps’ FONSI was legally deficient because the EA on which it was based

did not provide adequate support for a finding of no significant impact and because the Corps’

discussion of the significance factors related to the Project was conclusory, internally

inconsistent and did not provide a rational basis or convincing statement for the FONSI.

Accordingly, the Corps’ FONSI was arbitrary and capricious and not in accordance with NEPA

and its implementing regulations, in violation of 5 U.S.C. § 702(2).

     Claim Three: Failure to Provide Opportunity for Public Comment on EA/FONSI
                  (Violation of the National Environmental Policy Act)

       110.    Plaintiffs herby incorporate by reference all preceding paragraphs.

       111.    “Agencies shall make diligent efforts to involve the public in preparing and

implementing their NEPA procedures.” 40 C.F.R. § 1506.6(a) (1978).

       112.    Under NEPA, an agency also must discuss how the proposed action’s impacts

may be mitigated. Id. §§ 1502.16(h), 1508.20.

       113.    Mitigation measures are methods that serve to avoid, minimize, rectify, reduce, or

compensate for the impact of an action that is otherwise potentially harmful to the environment.

Id. §§ 1508.20(a)–(e).



COMPLAINT                                                                                     36
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 37 of 39                      PageID #: 37




        114.    As a general rule, agencies should “not rely on the possibility of mitigation as an

excuse to avoid the EIS requirement.” 46 Fed. Reg. at 18,038. If a project would have a

significant impact on the environment, agencies can only issue a FONSI in lieu of an EIS if the

agency can show through substantial evidence that mitigation measures reduce these impacts in

such a way that they are no longer significant. Merely listing mitigation measures in an EA is

insufficient.

        115.    “[W]here the proposal itself so integrates mitigation from the beginning that it is

impossible to define the proposal without including the mitigation, the agency may then rely on

the mitigation measures in determining that the overall effects would not be significant …. In

those instances, agencies should make the FONSI and EA available for 30 days of public

comment before taking action. Section 1501.4(e)(2).” Id.

        116.    Public review of a FONSI also is necessary because (1) there is a reasonable

argument for preparation of an EIS for the CMP Project; (2) there is scientific and public

controversy about the Project; (3) the Project is closely similar to ones that normally require an

EIS; and (4) portions of the Project will be located in wetlands.

        117.    The Corps failed to make the EA/FONSI for the CMP Project available for 30

days of public comment before taking action, and Corps is unlawfully withholding that public

comment opportunity despite its legal obligation to provide it.

        118.    The Corps’ action was not in accordance with NEPA and its implementing

regulations and was arbitrary, capricious, an abuse of discretion, without observance of

procedure required by law, otherwise not in accordance with law, and unlawfully withheld. 5

U.S.C. § 706(1), (2).




COMPLAINT                                                                                       37
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 38 of 39                      PageID #: 38




                                     REQUEST FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that the Court:

          119.   Declare that the EA/FONSI for the CMP Project violates NEPA and the APA;

          120.   Declare that the Corps’ decision to issue a FONSI instead of an EIS for the CMP

Project violates NEPA and the APA;

          121.   Vacate, set aside, and remand the EA/FONSI consistent with the requirements of

NEPA and the APA;

          122.   Enjoin Defendants from authorizing project construction and operation until they

have fully complied with all of their obligations under NEPA and the APA, and until Defendants

ensure that CMP has obtained all required permits required for the Project;

          123.   Award Plaintiffs their reasonable attorneys’ fees and costs; and

          124.   Grant Plaintiffs such other and further relief as this Court may deem just and

proper.


Respectfully submitted this 27th day of October, 2020.


                                                      /s/ Susan Ely
                                                      Susan Ely
                                                      Maine Bar # 005087
                                                      Natural Resources Council of Maine
                                                      3 Wade Street
                                                      Augusta, ME 04330
                                                      (207) 430-0175
                                                      sely@nrcm.org

                                                      Kevin Cassidy
                                                      (pro hac vice admission forthcoming)
                                                      Earthrise Law Center
                                                      P.O. Box 445
                                                      Norwell, MA 02061
                                                      (781) 659-1696
                                                      cassidy@lclark.edu



COMPLAINT                                                                                     38
Case 2:20-cv-00396-LEW Document 1 Filed 10/27/20 Page 39 of 39      PageID #: 39




                                        Lia Comerford
                                        (pro hac vice admission forthcoming)
                                        Earthrise Law Center
                                        10101 S. Terwilliger Blvd.
                                        Portland, OR 97236
                                        (503) 768-6823
                                        comerfordl@lclark.edu

                                        Attorneys for Plaintiff




COMPLAINT                                                                      39
